Per Curiam.
This cause having been submitted to the court at a former day of this term upon the transcript of the record of the order aforesaid, and argument of *517counsel for the respective parties, and the record having been seen and inspected, and the court being now advised of its judgment to be given in the premises, it seems to the court that there is no error in the said order; it is therefore considered, ordered and adjudged by the court that the said order of the Circuit Court be and the same is hereby affirmed; it is further ordered that the appellees do have and recover of and from the appellant their costs by them in this behalf expended, which costs are taxed at the sum of $.........., all of which is ordered to be certified to the court below.
Appeal from Circuit Court for Dade County; M. F. Horne, Judge.